      Case 1:19-cv-00142-JRH-BKE Document 30 Filed 03/11/21 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF GEORGIA
                             AUGUSTA DIVISION




JOHNNY LEE WEAVER,

            Petitioner-Appellant,

vs.                                             Case No. CV119-142
                                                        (CR114-030-001)
UNITED STATES OF AMERICA,



            Respondent-Appellee.



                                 ORDER


      The appeal in the above-styled action having been dismissed by

the United States Court of Appeals for the Eleventh Circuit,

      IT IS HEREBY ORDERED that the mandate of the United States

Court of Appeals for the Eleventh Circuit is made the order of this

Court.


      SO ORDERED, this                 day of                   , 2021.




                                                                )GE

                                   XJNITED ISTATES DISTRICT ^OURT
                                              DISTRICT OF GEORGIA
